826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie Anderson TINSLEY, Petitioner-Appellant,v.Gene SCROGGY, Warden, Respondent-Appellee.
No. 86-6247
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge and DOWD, District Judge.*


2
This matter is before the court upon consideration of petitioner's appeal from the district court's order dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner alleged that his convictions for rape and assault are constitutionally infirm because he was denied his sixth amendment right to counsel and was prejudiced by the prosecutor's inflammatory closing argument.


4
Upon consideration, this court affirms the district court's order dismissing the petition as meritless for reasons stated in the magistrate's reports dated May 28, 1986 and September 25, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation